COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Fred Zelkowitz v. Harris County District Court, 246th Judicial
                             District, Office of the Attorney General of Texas, Child
                             Support Division, and Harris County Domestic Relations
                             Office
Appellate case number:       01-22-00017-CV
Trial court case number:     2021-43318
Trial court:                 334th District Court of Harris County

       Appellant, Fred Zelkowitz, has filed a notice of appeal from two trial court orders,
both signed on December 13, 2021, including: (1) an order granting the “Plea to the
Jurisdiction and Rule 91a Motion to Dismiss Baseless Causes of Action,” filed by appellee
Harris County Domestic Relations Office, and (2) an order granting the “Plea to the
Jurisdiction, Motion to Dismiss[,] & Motion to Sever” filed by appellees, the Office of the
Attorney General of Texas and the 246th District Court of Harris County.
       On February 11, 2022, appellant filed in this Court a “Statement of Inability to
Afford Payment of Court Costs or an Appeal Bond.” Additionally, the clerk’s record and
reporters record have been filed with this Court at no cost to appellant. The clerk’s record
includes a “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond,”
filed with the trial court on July 19, 2021. See TEX. R. CIV. P. 145(a), (b), (d); see also
TEX. R. CIV. P. 502.3. Further, the record filed in this Court does not reflect that any motion
to require appellant to pay costs or any contest to appellant’s filed statement of inability to
afford payment of court costs has been filed by any party. See TEX. R. CIV. P. 145(f); TEX.
R. APP. P. 20.1(b).
      Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See
TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.




                                              1
      It is so ORDERED.


Judge’s signature: ____/s/ Amparo Guerra_____
                    Acting individually    Acting for the Court

Date: ___April 12, 2022______




                                         2